Citation Nr: 0524603	
Decision Date: 09/09/05    Archive Date: 09/21/05

DOCKET NO.  04-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from May 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board notes that the veteran's January 2004 substantive 
appeal included a request for a Board hearing in Washington, 
DC.  However, he failed to report for the hearing scheduled 
in July 2005.  Therefore, the hearing request is considered 
withdrawn.  38 C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for PTSD in May 1995 and 
July 1995 rating decisions, which was confirmed by the 
October 1999 decision of the Board; the veteran did not 
appeal the Board decision.

3.  Evidence received since the October 1999 Board decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.

4.  The veteran is currently diagnosed as having PTSD as a 
result of experiences in Vietnam.

5.  There is credible supporting evidence that the veteran's 
non-combat related stressor, a rocket and mortar attack on 
the Air Base at Danang, actually occurred.  


CONCLUSIONS OF LAW

1.  The October 1999 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2004).
2.  New and material evidence has been received since the 
October 1999 Board decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).

3.  Service connection for PTSD is established.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for PTSD in May 1995 and 
July 1995 rating decisions.  In an October 1999 decision on 
appeal, the Board confirmed those denials.  Therefore, the 
Board's October 1999 decision, which subsumes the prior RO 
decisions, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2004).

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In the October 1999 decision, the Board denied service 
connection for PTSD, finding that the veteran did not engage 
in combat with the enemy and that there was no verified in-
service stressor.  Evidence of record at the time of the 
Board decision consists of service medical records, service 
personnel records, VA medical records, the report of a VA 
examination in May 1995, stressor statements from the veteran 
received in November 1994 and May 1995, and information 
received in April 1999 from the U.S. Armed Services Center 
for Research of Unit Records.  

The Board finds that evidence received since the October 1999 
is new and material within the meaning of 38 C.F.R. § 
3.156(a).  Specifically, in the January 2004 substantive 
appeal, the veteran provided the date of an alleged in-
service stressor, the bombing of the airbase at Danang.  
Although the description of the stressor itself was 
previously of record, the date is new information.  Moreover, 
when considered with evidence previously of record, the new 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim.  Because this evidence is new and 
material, the claim is reopened.  38 U.S.C.A. § 5108.    

Service Connection

As discussed above, the Board has reopened the claim for 
service connection for PTSD.  Although the RO has not 
addressed the issue on the merits, the Board finds that 
proceeding to do so here does not result in any prejudice to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(pertaining to combat veterans); Cohen v. Brown, 10 Vet. App. 
128 (1997).  

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged stressor is 
not combat related, the veteran's lay testimony, by itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  Cohen, 10 Vet. App. at 147; Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran's service record indicates that he served with 
the U.S. Naval Mobile Construction Battalion Four (NMCB-4) 
("SEABEEs").  He had service in Vietnam from February 1967 
to October 1967.  Service personnel records state that in 
October 1967 the veteran was authorized to wear the Fleet 
Marine Force Combat Operations Insignia.  Information 
provided by the U.S. Armed Services Center for Research of 
Unit Records explains that the Insignia is awarded to Navy 
personnel assigned to a Marine Corps unit that had been or is 
currently engaged in actual combat action.  In addition, the 
veteran's Battalion was designated as eligible for hostile 
fire pay from February 1967 to October 1967.  

The veteran has described an incident in which the airbase at 
Danang, where his battalion was stationed, came under rocket 
attack.  The tents of his camp were hit by fragmentation and 
he feared for his life.  He participated in the clean-up from 
this attack.  

In his January 2004 substantive appeal, the veteran stated 
that this incident occurred on July 14, 1967.  In April 1999, 
the U.S. Armed Services Center for Research of Unit Records 
provided the Command History for the veteran's Battalion, 
which confirmed that the Danang Air Base came under mortar 
and rocket attack in the early hours of July 15, 1967, and 
that later that day MCB-4 began emergency repairs of the 
affected areas. 

The Board finds this evidence sufficient to verify the 
veteran's in-service stressor.  Although it may be reasonably 
argued that the veteran had combat service, the alleged 
stressor, the attack on the Danang Air Base, as described, is 
not precisely a combat-related stressor.  Cohen, 10 Vet. 
App. at 147; Moreau, 9 Vet. App. at 395.  However, the 
Battalion's Command History confirms the occurrence of the 
attack.  There is no information to suggest that the veteran 
was not present.  Therefore, the stressor is verified.  
Pentecost v. Principi, 16 Vet. App. 124, 127-128 (2002).  

Finally, VA medical evidence indicates that the veteran is 
currently diagnosed as having PTSD related to experiences 
described by the veteran, including the attack on the Danang 
Air Base.  38 C.F.R. § 3.304(f).  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

The Board must note that this decision does in no way suggest 
that all of the veteran's difficulties, including his past 
abuse of drugs and alcohol, are the result of service from 
May 1966 to February 1968.  Based on a review of the medical 
records, it appears that only a slight amount of his 
difficulties at this time can be reasonably considered to be 
the result of PTSD.  The veteran's difficulties with drug 
abuse, the veteran's primary difficulty at this time, is in 
no way found to be associated with his service and is clearly 
indicated by the medical evidence of record to be his primary 
problem at this time. 

Notwithstanding, the fact that the majority of the veteran's 
difficulties are not associated with PTSD does in no way 
suggest that the veteran does not have PTSD (to some moderate 
or mild degree), associated with his service from May 1966 to 
February 1968.  In any event, the nature and extent of this 
disorder is not before the Board at this time.       

The Duty to Assist

Review of the claims folder finds compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002).  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  However, if any 
defect in VCAA notice or assistance is found, such defect is 
not prejudicial to the veteran, given the completely 
favorable disposition of the appeal.  Bernard, 4 Vet. App. at 
392-94.


ORDER

As new and material evidence has been received, the claim for 
service connection for PTSD is reopened.  

Subject to the law and regulations governing the payment of 
monetary benefits, service connection for PTSD is granted. 


	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


